Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  137111(148)(150)                                                                                     Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices



  ANTHONY PELLEGRINO, Individually and as
  Personal Representative of the Estate of
  SHIRLEY ANN PELLEGRINO,
               Plaintiffs-Appellees,
                                                                    SC: 137111
  v                                                                 COA: 274743
                                                                    Wayne CC: 03-325462-NI
  AMPCO SYSTEMS PARKING,
             Defendant-Appellant.
  ______________________________________


        On order of the Chief Justice, motions by the State Bar of Michigan and Michigan
  Defense Trial Counsel for leave to file briefs amicus curiae are considered and they are
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2009                    _________________________________________
                                                                               Clerk